Citation Nr: 0302412	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1972 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for a 
low back disorder and found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a cervical spine condition.

In an October 2000 decision, the Board found that entitlement 
to service connection for neck and trapezius muscle strain 
and a low back disorder were not well- grounded.  Pursuant to 
an October 9, 2001, Order of the United States Court of 
Appeals for Veterans Claims, the October 2000 Board decision 
was vacated and the aforementioned issues were remanded.  In 
a July 2002 decision, the Board found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a neck disability.  The issues of 
entitlement to service connection for a neck disability on a 
de novo basis and entitlement to service connection for a low 
back disability were developed pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  The development having been 
completed, the matters are now ready for appellate 
disposition. 

FINDINGS OF FACT

1.  Residuals of a neck and trapezius muscle strain are 
related to the veteran's period of active duty military 
service 

2.  A low back disorder is related to the veteran's period of 
active duty military service.



CONCLUSIONS OF LAW

1.  Residuals of a neck injury were incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  A low back disorder was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the Veteran's Claims Assistance Act of 2000 
(VCAA) and/or previously existing law is not necessary. 

The veteran essentially contends that he is entitled to 
service connection for residuals of neck and trapezius muscle 
strain and a low back disorder.  Specifically, he contends 
that he has had chronic pain in his neck, shoulder and low 
back since he was a passenger in an automobile accident and 
when he was brushed off a horse during his period of active 
duty service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during other than a period of war.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).


I.  Entitlement to service connection for residuals of neck 
and trapezius muscle strain.

The pertinent evidence is as follows.  Service medical 
records confirm the veteran's car accident and fall from a 
horse.  These records also contain multiple complaints and 
treatment for pain and stiffness in the veteran's neck and 
shoulders. At various times, the veteran was diagnosed with 
cervical and trapezius cramping, trapezius strain, soft 
tissue injury, trapezius spasm, trapezius sprain, and neck 
spasms.  

Upon VA examination in July 1992, the veteran complained of 
pain in his shoulder on abduction and forward flexion.  VA 
outpatient treatment record dated July 1992 notes a history 
of a left shoulder injury and contains a diagnosis of 
degenerative joint disease of the left shoulder.  X-rays 
taken in conjunction with a July 1998 VA examination showed 
mild lower cervical spine degenerative changes.  VA 
outpatient treatment records dated between August 1993 and 
May 1999 contain complaints of left shoulder and neck pain in 
May 1998.

Finally, upon VA examination in November 2002, the veteran 
complained of chronic pain and stiffness in his neck and pain 
in his trapezius area.  The veteran described the pain as 
constant and a 7 out of 10 with stiffness.  Physical 
examination revealed tenderness to the left posterior 
cervical musculature.  The veteran was diagnosed with 
cervical disk disease with C7 radicular syndrome and cervical 
spine degenerative disease.  The examiner opined that the 
veteran's current disability of the neck was related to his 
military service.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds based on the November 2002 VA medical 
opinion, there has been a showing that residuals of neck and 
trapezius muscle strain were incurred coincident with the 
veteran's service in the Armed Forces. See 38 C.F.R. 
§ 3.303(a). Therefore, the veteran's claim is granted. 



II. Entitlement to service connection for a low back 
disability.

The pertinent evidence is as follows.  Service medical 
records confirm the veteran's car accident and fall from a 
horse.  These records also contain multiple complaints and 
treatment for back pain and weakness. At various times, the 
veteran was diagnosed with back strain, back pain, back 
spasms, soft tissue injury and contusions of the low back. 

VA outpatient treatment records dated between August 1993 and 
May 1999 contain the following findings: in August 1997, the 
veteran complained of pain in the lumbar and lower dorsal 
spine; in February 1998, the veteran was diagnosed with 
chronic low back pain and given a TENS unit; and in March 
1998, the veteran was again diagnosed with chronic low back 
pain.

Finally, upon VA examination in November 2002, the veteran 
complained of chronic back pain.  The examiner noted that 
service medical records confirmed that in 1988 the veteran 
was pushed off a horse and landed on his back.  The examiner 
also noted that the veteran had numerous falls down the 
ladder when aboard ship.  The veteran indicated that his pain 
was high in the left lumbar area and in the mid scapular area 
at about the D9-D10 area.  The veteran stated that lifting 
and bending, which radiated into his left thigh, precipitated 
pain.  Physical examination revealed punch tenderness at L1-
L2 in the midline.  The examiner noted that lumbar spine 
films done in 2000 showed L5-S1 degenerative vacuum disk 
change, moderate narrowing, and mild degenerative joint 
disease of the facts as well. Mild spondylosis with mild 
endplate osteophytes was also found from L2 to L4.  The 
veteran was diagnosed with chronic low back pain secondary to 
degenerative joint disease and lumbar radicular syndrome.  
The examiner opined that after reviewing all the veteran's 
records, as well as interviewing and examining the veteran, 
chronic lumbar pain was related to his military service.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds based on the November 2002 VA medical 
opinion, there has been a showing that a low back disorder 
was incurred coincident with the veteran's service in the 
Armed Forces. 38 C.F.R. § 3.303(a). Therefore, the veteran's 
claim is granted.

ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.

Entitlement to service connection for residuals of a low back 
injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

